Exhibit 10.1

EXECUTION VERSION

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of January 5,
2019, is entered into by and among Eli Lilly and Company, an Indiana corporation
(“Parent”), Bowfin Acquisition Corporation, a Delaware corporation and a direct
wholly owned subsidiary of Parent (“Merger Sub”), and each of the entities set
forth on Schedule A hereto (each, a “Stockholder” and collectively, the
“Stockholders”). All terms used but not otherwise defined in this Agreement
shall have the respective meanings ascribed to such terms in the Merger
Agreement (as defined below).

WHEREAS, as of the date hereof, each Stockholder is the record and/or beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares
Company Common Stock and Company Stock Options, if any, in each case set forth
opposite such Stockholder’s name on Schedule A (all such shares of Company
Common Stock and Company Stock Options set forth on Schedule A next to the
Stockholder’s name, together with any shares of Company Common Stock or any
other securities of the Company that are hereafter issued to or otherwise
directly or indirectly acquired by any Stockholder prior to the valid
termination of this Agreement in accordance with Section 5.2, including for the
avoidance of doubt any shares of Company Common Stock acquired by such
Stockholder upon the exercise of Company Stock Options after the date hereof,
being referred to herein as the “Subject Shares”);

WHEREAS, concurrently with the execution hereof, Parent, Merger Sub and Loxo
Oncology, Inc., a Delaware corporation (the “Company”), are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as it may be amended
from time to time pursuant to the terms thereof, the “Merger Agreement”), which
provides, among other things, for Merger Sub to commence an offer to purchase
(subject to the Offer Conditions (as defined in the Merger Agreement)) all of
the issued and outstanding shares of Company Common Stock, and, following
completion of the Offer (as defined in the Merger Agreement), for the Merger of
Merger Sub with and into the Company, upon the terms and subject to the
conditions set forth in the Merger Agreement; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement and in consideration for Parent and Merger Sub to enter
into the Merger Agreement, each Stockholder, severally and not jointly, and on
such Stockholder’s own account with respect to the Subject Shares, has agreed to
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

AGREEMENT TO TENDER AND VOTE

1.1    Agreement to Tender. Subject to the terms of this Agreement, each
Stockholder hereby agrees to validly and irrevocably tender or cause to be
validly and irrevocably tendered in the Offer all of such Stockholder’s Subject
Shares (other than Company Stock Options that are not exercised during the term
of this Agreement) pursuant to and in accordance with the terms of the Offer,
free and clear of all Liens except for Permitted Liens (as defined below).
Without limiting the generality of the foregoing, as promptly as practicable
after, but in no event later than ten (10) business days after, the commencement
(within the meaning of Rule 14d-2 under the Exchange Act) of the Offer (or in
the case of any shares of Company Common Stock or Company Options acquired by
such Stockholder subsequent to such tenth (10th) business day, or in each case
if such Stockholder has not received the Offer Documents by such time, as
promptly as practicable after the acquisition of such shares or receipt of the
Offer Documents, as the case may be), each Stockholder shall deliver or cause to
be delivered pursuant to the terms of the Offer (a) a letter of transmittal with
respect to all of such Stockholder’s Subject Shares complying with the terms of
the Offer, (b) a certificate representing all such Subject Shares that are
certificated or, in the case of a Book Entry Share, written instructions to such
Stockholder’s broker, dealer or other nominee that such Subject Shares be
tendered, including a reference to this Agreement, and requesting delivery of an
“agent’s message” (or such other evidence, if any, of transfer as the Paying
Agent may reasonably request) with respect to such Subject Shares, and



--------------------------------------------------------------------------------

(c) all other documents or instruments that Parent or Merger Sub may reasonably
require or request in order to effect the valid tender of such Stockholder’s
Subject Shares in accordance with the terms of the Offer (it being understood
that this sentence shall not apply to Company Stock Options that are not
exercised during the term of this Agreement). Each Stockholder agrees that, once
any of such Stockholder’s Subject Shares are tendered, such Stockholder will not
withdraw and will cause not to be withdrawn such Subject Shares from the Offer
at any time, unless and until this Agreement shall have been validly terminated
in accordance with Section 5.2. For clarity, no Stockholder shall be required,
for purposes of this Agreement, to exercise any unexercised Company Stock
Options held by such Stockholder.

1.2    Agreement to Vote. Subject to the terms of this Agreement, each
Stockholder hereby irrevocably and unconditionally agrees that, during the time
this Agreement is in effect, at any annual or special meeting of the
stockholders of the Company, however called, including any adjournment or
postponement thereof, and in connection with any action proposed to be taken by
written consent of the stockholders of the Company, such Stockholder shall, in
each case to the fullest extent that such Stockholder’s Subject Shares are
entitled to vote thereon: (a) appear at each such meeting or otherwise cause all
such Subject Shares to be counted as present thereat for purposes of determining
a quorum; and (b) be present (in person or by proxy) and vote (or cause to be
voted), or deliver (or cause to be delivered) a written consent with respect to,
all of its Subject Shares (i) against any Company Takeover Proposal,
(ii) against any change in membership of the Company Board that is not
recommended or approved by the Company Board and (iii) against any other
proposed action, agreement or transaction involving the Company that would
reasonably be expected, to impede, interfere with, delay, postpone, adversely
affect or prevent the consummation of the Offer, the Merger or the other
Transactions, including (x) any extraordinary corporate transaction, such as a
merger, consolidation or other business combination involving the Company (other
than the Merger); (y) any sale, lease, license or transfer of a material amount
of assets (including, for the avoidance of doubt, intellectual property rights)
of the Company or any reorganization, recapitalization or liquidation of the
Company; or (z) any change in the present capitalization of the Company or any
amendment or other change in the Company Charter or Company Bylaws. Subject to
the proxy granted under Section 1.3 below, each Stockholder shall retain at all
times the right to vote such Stockholder’s Subject Shares in such Stockholder’s
sole discretion, and without any other limitation, on any matters other than
those set forth in this Section 1.2 that are at any time or from time to time
presented for consideration to the Company’s stockholders generally.

1.3    Irrevocable Proxy. For so long as this Agreement has not been validly
terminated in accordance with Section 5.2, each Stockholder hereby irrevocably
appoints Parent (and any Person or Persons designated by Parent) as its
attorney-in-fact and proxy with full power of substitution and resubstitution,
to the full extent of such Stockholder’s voting rights with respect to all such
Stockholder’s Subject Shares (which proxy is irrevocable (and as such shall
survive and not be affected by the death, incapacity, mental illness or insanity
of such Stockholder) and which appointment is coupled with an interest,
including for purposes of Section 212 of the DGCL) to vote (or issue
instructions to the record holder to vote), and to execute (or issue
instructions to the record holder to execute) written consents with respect to,
all such Stockholder’s Subject Shares solely on the matters described in, and in
accordance with the provisions of Section 1.2. This proxy is coupled with an
interest, was given to secure the obligations of such Stockholder under
Section 1.2, was given in consideration of and as an additional inducement of
Parent and Merger Sub to enter into the Merger Agreement and shall be
irrevocable, and such Stockholder agrees to execute any further agreement or
form reasonably necessary or appropriate to confirm and effectuate the grant of
the proxy contained herein and hereby revokes any proxy previously granted by
such Stockholder with respect to the Subject Shares that covers matters
addressed by this Agreement. Such proxy shall not be terminated by operation of
any Law or upon the occurrence of any other event other than upon the valid
termination of this Agreement in accordance with Section 5.2. Parent may
terminate this proxy with respect to a Stockholder at any time in its sole and
absolute discretion by written notice provided to such Stockholder.

 

2



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder represents and warrants, on its own account with respect to the
Subject Shares, to Parent and Merger Sub as to such Stockholder on a several
basis, that:

2.1    Authorization; Binding Agreement. Such Stockholder is duly organized and
validly existing in good standing under the Laws of the jurisdiction in which it
is incorporated or constituted and the consummation of the transactions
contemplated hereby are within such Stockholder’s entity powers and have been
duly authorized by all necessary entity actions on the part of such Stockholder,
and such Stockholder has full power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by such Stockholder and constitutes a valid and binding obligation of
such Stockholder enforceable against such Stockholder in accordance with its
terms, subject to the Bankruptcy, Equity and Indemnity Exception.

2.2    Non-Contravention. Neither the execution and delivery of this Agreement
by such Stockholder nor the consummation of the transactions contemplated hereby
nor compliance by such Stockholder with any provisions herein will (a) violate,
contravene or conflict with or result in any breach of any provision of the
certificate of incorporation or bylaws (or other similar governing documents) of
such Stockholder, (b) require any consent, approval, authorization or permit of,
or filing with or notification to, any Governmental Entity on the part of such
Stockholder, except for compliance with the applicable requirements of the
Securities Act, the Exchange Act or any other United States or federal
securities laws and the rules and regulations promulgated thereunder,
(c) violate, conflict with, or result in a breach of any provisions of, or
require any consent, waiver or approval or result in a default or loss of a
benefit (or give rise to any right of termination, cancellation, modification or
acceleration or any event that, with the giving of notice, the passage of time
or otherwise, would constitute a default or give rise to any such right) under
any of the terms, conditions or provisions of any Contract or other legally
binding instrument or obligation to which such Stockholder is a party or by
which such Stockholder or any of its assets may be bound, (d) result (or, with
the giving of notice, the passage of time or otherwise, would result) in the
creation or imposition of any Lien on any Subject Shares of such Stockholder
(other than one created by Parent or Merger Sub) or (e) violate any Law or
Judgment applicable to such Stockholder or by which any of its Subject Shares
are bound, except as would not, in the case of each of clauses (c), (d) and (e),
adversely affect in any material respect such Stockholder’s ability to timely
perform its obligations under this Agreement. No trust of which the Stockholder
is a trustee requires the consent of any beneficiary to the execution and
delivery of this Agreement or to the consummation of the transactions
contemplated hereby.

2.3    Ownership of Subject Shares; Total Shares. As of the date hereof, such
Stockholder is, and (except with respect to any Subject Shares Transferred in
accordance with Section 4.1 hereof or accepted for payment pursuant to the
Offer) at all times during the Agreement Period (as defined below) will be, the
record and/or beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
of all such Stockholder’s Subject Shares and has good and marketable title to
all such Subject Shares free and clear of any Liens, except for (a) any such
Lien that may be imposed pursuant to (i) this Agreement and (ii) any applicable
restrictions on transfer under the Securities Act or any state securities law
and (b) community property interests under applicable Law (collectively,
“Permitted Liens”). Except to the extent of any Subject Shares acquired after
the date hereof (which shall become Subject Shares upon that acquisition), the
number of Subject Shares listed on Schedule A opposite such Stockholder’s name
are the only equity interests in the Company beneficially owned or owned of
record by such Stockholder as of the date hereof. Other than the Subject Shares,
such Stockholder does not own any shares of Company Common Stock, Company Stock
Options or any other interests in, options to purchase or rights to subscribe
for or otherwise acquire any securities of the Company and has no interest in or
voting rights with respect to any securities of the Company.

2.4    Voting Power. Such Stockholder has full voting power with respect to all
such Stockholder’s Subject Shares, and full power of disposition, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all such Stockholder’s Subject Shares. None of such Stockholder’s
Subject Shares are subject to any stockholders’ agreement, proxy, voting trust
or other agreement or arrangement with respect to the voting of such Subject
Shares, except as provided pursuant to this Agreement.

2.5    Reliance. Such Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

 

3



--------------------------------------------------------------------------------

2.6    Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no Proceeding pending against, or, to the knowledge of such
Stockholder, threatened against such Stockholder or any of such Stockholder’s
properties or assets (including any shares of Company Common Stock or Company
Stock Options beneficially owned by such Stockholder) that could reasonably be
expected to prevent or materially delay or impair the consummation by such
Stockholder of the transactions contemplated by this Agreement or otherwise
materially impair such Stockholder’s ability to perform its obligations
hereunder.

2.7    Brokers. No broker, finder, financial advisor, investment banker or other
person is entitled to any brokerage, finder’s, financial advisor’s or other
similar fee or commission from the Company in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of such
Stockholder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub represent and warrant to the Stockholders that:

3.1    Organization and Qualification. Each of Parent and Merger Sub is a duly
organized and validly existing corporation in good standing under the Laws of
the jurisdiction of its organization.

3.2    Authority for this Agreement. Each of Parent and Merger Sub has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Parent and Merger Sub
have been duly and validly authorized by all necessary entity action on the part
of each of Parent and Merger Sub, and no other entity proceedings on the part of
Parent and Merger Sub are necessary to authorize this Agreement. This Agreement
has been duly and validly executed and delivered by Parent and Merger Sub and,
assuming the due authorization, execution and delivery by the Stockholder,
constitutes a legal, valid and binding obligation of each of Parent and Merger
Sub, enforceable against each of Parent and Merger Sub in accordance with its
terms, subject to the Bankruptcy, Equity and Indemnity Exception.

ARTICLE IV

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

Each Stockholder hereby covenants and agrees that until the valid termination of
this Agreement in accordance with Section 5.2:

4.1    No Transfer; No Inconsistent Arrangements. Except as provided hereunder
or under the Merger Agreement, from and after the date hereof and until this
Agreement is validly terminated in accordance with Section 5.2, such Stockholder
shall not, directly or indirectly, (a) create or permit to exist any Lien, other
than Permitted Liens, on any of such Stockholder’s Subject Shares, (b) transfer,
sell (including short sell), assign, gift, hedge, pledge, grant a participation
interest in, hypothecate or otherwise dispose of, or enter into any derivative
arrangement with respect to (collectively, “Transfer”), any of such
Stockholder’s Subject Shares, or any right or interest therein (or consent to
any of the foregoing), (c) enter into any Contract with respect to any Transfer
of such Stockholder’s Subject Shares or any interest therein, (d) grant or
permit the grant of any proxy, power-of-attorney or other authorization or
consent in or with respect to any such Stockholder’s Subject Shares, (e) deposit
or permit the deposit of any of such Stockholder’s Subject Shares into a voting
trust or enter into a voting agreement or arrangement with respect to any of
such Stockholder’s Subject Shares, or (f) take or permit any other action that
would in any way restrict, limit, impede, delay or interfere with the
performance of such Stockholder’s obligations hereunder in any material respect,
otherwise make any representation or warranty of such Stockholder herein untrue
or incorrect, or have the effect of preventing or disabling such Stockholder
from performing any of its obligations under this Agreement. Any action taken in
violation of the foregoing sentence shall be null and void ab initio. Each
Stockholder hereby authorizes Parent to direct the Company to impose stop orders
to prevent the Transfer of any Subject Shares on the books of the Company in
violation of this Agreement. Notwithstanding the foregoing, each stockholder may
Transfer Subject Shares to any affiliate (as defined in the Merger Agreement) of
such Stockholder; provided, that such Transfer shall be permitted only if all of
the representations and warranties in this Agreement

 

4



--------------------------------------------------------------------------------

with respect to such Stockholder would be true and correct at the time of such
Transfer and the transferee shall have executed and delivered to Parent and
Merger Sub a counterpart to this Agreement pursuant to which such transferee
shall be bound by all of the terms and provisions of this Agreement and agree
and acknowledge that such person shall constitute a Stockholder for all purposes
of this Agreement. If any involuntary Transfer of any of such Stockholder’s
Subject Shares in the Company shall occur (including, but not limited to, a sale
by such Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until valid termination of this Agreement in accordance
with Section 5.2. Each Stockholder agrees that it shall not, and shall cause
each of its affiliates not to, become a member of a “group” (as defined under
Section 13(d) of the Exchange Act) for the purpose of taking any actions
inconsistent with the transactions contemplated by this Agreement or the Merger
Agreement. Notwithstanding the foregoing, such Stockholder may make Transfers of
its Subject Shares as Parent may agree in writing in its sole discretion. Each
Stockholder shall notify Parent as promptly as practicable (and in any event
within 48 hours after receipt) in writing of the number of any additional shares
of Company Common Stock of which such Stockholder acquires beneficial or record
ownership on or after the date hereof.

4.2    No Exercise of Appraisal Rights. Such Stockholder forever waives and
agrees not to exercise any appraisal rights or dissenters’ rights, including
pursuant to Section 262 of the DGCL, in respect of such Stockholder’s Subject
Shares that may arise in connection with the Offer or the Merger.

4.3    Documentation and Information. Such Stockholder shall not make any public
announcement regarding this Agreement and the transactions contemplated hereby
without the prior written consent of Parent (such consent not to be unreasonably
withheld), except as may be required by applicable Law (provided that reasonable
notice of any such disclosure will be provided to Parent). Such Stockholder
consents to and hereby authorizes Parent, the Company and Merger Sub to publish
and disclose in all documents and schedules filed with the SEC, including,
without limitation, Schedule 14D-9, and any press release or other disclosure
document that Parent, the Company or Merger Sub reasonably determines to be
necessary in connection with the Offer, the Merger and any of the other
Transactions, in each case regarding such Stockholder’s identity and ownership
of the Subject Shares, the existence of this Agreement, the nature of such
Stockholder’s commitments and obligations under this Agreement and any other
information that Parent or the Company reasonably determines is required to be
disclosed by Law, and such Stockholder acknowledges that Parent and Merger Sub
may, in Parent’s sole discretion, file this Agreement or a form hereof with the
SEC or any other Governmental Entity. Such Stockholder agrees to promptly give
Parent any information it may reasonably request for the preparation of any such
disclosure documents, and such Stockholder agrees to promptly notify Parent of
any required corrections with respect to any information supplied by such
Stockholder specifically for use in any such disclosure document, if and to the
extent that any such information shall have become false or misleading in any
material respect.

4.4    Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares, the terms of this Agreement shall apply to the resulting securities.

4.5    Waiver of Certain Actions. Each Stockholder hereby agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
the Company, Parent, Merger Sub or any of their respective successors, directors
or officers relating to the negotiation, execution or delivery of this Agreement
or the Merger Agreement or the consummation of the Merger or the other
Transactions, including any such claim (a) challenging the validity of, or
seeking to enjoin or delay the operation of, any provision of this Agreement or
the Merger Agreement (including any claim seeking to enjoin or delay the
acceptance of the Offer or the Merger Closing) or (b) alleging a breach of any
duty of the Company Board in connection with the Merger Agreement, this
Agreement or the transactions contemplated thereby or hereby, but excluding any
such claim brought by a Stockholder as a third party beneficiary under
Section 9.07(a) of the Merger Agreement.

4.6    No Solicitation. Each Stockholder, solely in its capacity as a
stockholder of the Company, shall not, and shall cause its Representatives not
to, directly or indirectly, (a) solicit, initiate, knowingly facilitate or
knowingly encourage (including by way of providing information) any inquiries,
proposals or offers, or the making

 

5



--------------------------------------------------------------------------------

of any submission or announcement of any inquiry, proposal or offer that
constitutes or would reasonably be expected to lead to any Company Takeover
Proposal, (b) directly or indirectly engage in, enter into or participate in any
discussions or negotiations with any Person regarding, or furnish to any Person
any information or afford access to the business, properties, assets, books or
records of the Company to, or take any other action to assist, knowingly
facilitate or knowingly encourage any effort by any Person, in each case in
connection with or in response to any inquiry, offer or proposal that
constitutes, or would reasonably be expected to lead to any Company Takeover
Proposal (other than, solely in response to an inquiry that did not result from
or arise in connection with a material breach of this Section 4.6, to refer the
inquiring person to the restrictions of this Section 4.6 and of the Merger
Agreement and to limit such Stockholder’s conversation and other communication
exclusively to such referral or to clarify the terms thereof), (c) enter into
any agreement in principle, letter of intent, term sheet, merger agreement,
purchase agreement, acquisition agreement, option agreement or other similar
instrument relating to any Company Takeover Proposal, (d) knowingly encourage or
recommend any other holder of Company Common Stock to vote against the Merger or
to not tender shares of Company Common Stock into the Offer or (e) resolve or
agree to do any of the foregoing. Each Stockholder shall, and shall cause its
Representatives to, immediately cease and cause to be terminated all
solicitations, discussions or negotiations regarding any inquiry, proposal or
offer pending on the date of this Agreement that constitutes, or that would
reasonably be expected to lead to, a Company Takeover Proposal. For clarity, the
term “Representative” (a) shall include any general partner of such Stockholder
that is still affiliated with such Stockholder, but (b) shall exclude (i) any
limited partner, (ii) any general partner that is no longer affiliated with such
Stockholder, and (iii) any employees or other Representatives, in each case of
clauses (i) to (iii), who do not have actual knowledge of the Transactions.

4.7    Notices of Certain Events. Each Stockholder shall notify Parent of any
development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any breach of any of the representations and
warranties of such Stockholder set forth in Article II.

ARTICLE V

MISCELLANEOUS

5.1    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given and received (a) upon
receipt, if delivered personally, (b) two (2) business days after deposit in the
mail, if sent by registered or certified mail, (c) on the next business day
after deposit with an overnight courier, if sent by overnight courier, (d) upon
transmission and confirmation of receipt, if sent by facsimile or email
transmission prior to 6:00 p.m., local time on a business day, in the place of
receipt, or (e) on the next business day following transmission and confirmation
of receipt, if sent by facsimile or email transmission after 6:00 p.m., local
time on a business day, or on a day that is not a business day, in the place of
receipt; provided that the notice or other communication is sent to the address,
facsimile number or email address set forth (i) if to Parent or Merger Sub, to
the address, facsimile number or e-mail address set forth in Section 9.02 of the
Merger Agreement and (ii) if to a Stockholder, to such Stockholder’s address,
facsimile number or e-mail address set forth on a signature page hereto, or to
such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to each other party hereto.

5.2    Termination. This Agreement shall terminate automatically with respect to
a Stockholder, without any notice or other action by any Person, upon the first
to occur of (a) the valid termination of the Merger Agreement in accordance with
its terms, (b) the Effective Time, (c) the termination of this Agreement by
written notice from Parent to the Stockholders, or (d) any amendment or change
to the Merger Agreement or the Offer that is effected without Stockholder’s
consent that decreases the amount, or changes the form or terms, of
consideration payable to all stockholders of the Company pursuant to the terms
of the Merger Agreement (the period from the date hereof through such time being
referred to as the “Agreement Period”). Upon the valid termination of this
Agreement in accordance with this Section 5.2, no party shall have any further
obligations or liabilities under this Agreement; provided, however, that
(x) nothing set forth in this Section 5.2 shall relieve any party from liability
for any willful breach of this Agreement prior to termination hereof and (y) the
provisions of this Article V shall survive any valid termination of this
Agreement in accordance with this Section 5.2.

5.3    Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

6



--------------------------------------------------------------------------------

5.4    Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Offer or the Merger is consummated.

5.5    Entire Agreement; Assignment. This Agreement, together with Schedule A
and the other documents and certificates delivered pursuant hereto, constitute
the entire agreement, and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter of
this Agreement. This Agreement shall not be assigned by any party (including by
operation of law, by merger or otherwise) without the prior written consent of
the other parties; provided, that Parent or Merger Sub may assign any of their
respective rights and obligations to one or more affiliates (as defined in the
Merger Agreement) at any time, but no such assignment shall relieve Parent of
its obligations hereunder. However, each Stockholder is an intended third-party
beneficiary of Section 6.05(c) of the Merger Agreement and entitled to enforce
such provision in its defense.

5.6    Enforcement of the Agreement. The parties agree that irreparable damage
would occur in the event that any Stockholder did not perform any of the
provisions of this Agreement in accordance with their specific terms or
otherwise breached any such provisions. It is accordingly agreed that Parent and
Merger Sub shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in addition to any other remedy to which they are entitled at law or
in equity. Any and all remedies herein expressly conferred upon Parent and
Merger Sub will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by Law or equity upon Parent or Merger Sub, and the
exercise by Parent or Merger Sub of any one remedy will not preclude the
exercise of any other remedy.

5.7    Jurisdiction; Waiver of Jury Trial.

(a)    Each Stockholder (i) consents to submit itself to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or, solely if
such court lacks subject matter jurisdiction, the United States District Court
sitting in New Castle County in the State of Delaware with respect to any
dispute arising out of, relating to or in connection with this Agreement or any
transaction contemplated hereby, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (iii) agrees that it will not bring any action arising out of,
relating to or in connection with this Agreement or any transaction contemplated
by this Agreement in any court other than any such court. Each Stockholder
irrevocably and unconditionally waives any objection to the laying of venue of
any Proceeding arising out of this Agreement or the transactions contemplated
hereby in the Court of Chancery of the State of Delaware or in any Federal court
located in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum. Each Stockholder hereby agrees that service of any process,
summons, notice or document by U.S. registered mail in accordance with
Section 5.1 shall be effective service of process for any proceeding arising out
of, relating to or in connection with this Agreement or the transactions
contemplated hereby.

(b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF,
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT. EACH STOCKHOLDER CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE AGENT OR ATTORNEY OF PARENT OR MERGER
SUB HAS REPRESENTED EXPRESSLY OR OTHERWISE, THAT PARENT OR MERGER SUB WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
STOCKHOLDER UNDERSTANDS AND HAS CONSIDERED THE IMPLICATION OF THIS WAIVER,
(III) EACH STOCKHOLDER MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH STOCKHOLDER
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.7(B).

 

7



--------------------------------------------------------------------------------

5.8    Governing Law. This Agreement, and any dispute arising out of, relating
to or in connection with this Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice or conflict of Law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

5.9    Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

5.10    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

5.11    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner.

5.12    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.

5.13    Interpretation. The words “hereof,” “herein,” “hereby,” “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph and schedule references are to the articles,
sections, paragraphs and schedules of this Agreement unless otherwise specified.
Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
The words describing the singular number shall include the plural and vice
versa, words denoting either gender shall include both genders and words
denoting natural persons shall include all Persons and vice versa. The phrases
“the date of this Agreement,” “the date hereof,” and terms of similar import,
shall be deemed to refer to the date set forth in the preamble to this
Agreement. Any reference in this Agreement to a date or time shall be deemed to
be such date or time in New York City, unless otherwise specified. The parties
agree that they participated jointly in the negotiation and drafting of this
Agreement, have been represented by counsel during the negotiation and execution
of this Agreement and, therefore, waive the application of any Law or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document. In the event
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties and no presumption or
burden of proof shall arise favoring or disfavoring any Person by virtue of the
authorship of any provision of this Agreement.

5.14    Further Assurances. Each Stockholder will execute and deliver, or cause
to be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws and regulations, to perform its obligations under this Agreement.

5.15    Capacity as Stockholder. Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a stockholder of the Company, and not, if
applicable, in such Stockholder’s capacity as a director, officer or employee of
the Company. Nothing herein shall in any way restrict a director or officer of
the Company in the taking of any actions (or failure to act) in his or her
capacity as a director or officer of the Company, or in the exercise of his or
her fiduciary duties as a director or officer of the Company, or prevent or be
construed to create any obligation on the part of any director or officer of the
Company from taking any action in his or her capacity as such director or
officer, and no action taken in any such capacity as an officer or director of
the Company shall be deemed to constitute a breach of this Agreement, provided,
that, for the avoidance of doubt, nothing herein shall be understood to relieve
any party to the Merger Agreement of any obligation under, or of any liability
for breach of any provision of, the Merger Agreement.

5.16    Representations and Warranties. The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Effective Time or the valid termination of
this Agreement in accordance with Section 5.2.

 

8



--------------------------------------------------------------------------------

5.17    No Agreement Until Executed. This Agreement shall not be effective
unless and until (i) the Merger Agreement is executed by all parties thereto and
(ii) this Agreement is executed by all parties hereto.

5.18    Stockholder Obligation Several and Not Joint. The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder. Further, Parent and Merger Sub agree that no Stockholder will be
liable for claims, losses, damages, liabilities or other obligations of, or
incurred by, the Company resulting from the Company’s breach of the Merger
Agreement except to the extent that breach of such Stockholder’s obligations
hereunder was also involved in such breach by the Company.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 

9



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

ELI LILLY AND COMPANY, as Parent by:  

/s/ David A. Ricks

Name:   David A. Ricks Title:   Chairman, President and Chief Executive Officer
BOWFIN ACQUISITION CORPORATION, as Merger Sub by:  

/s/ Darren J. Carroll

Name:   Darren J. Carroll Title:   President

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

AISLING CAPITAL III, LP

By:  

/s/ Robert Wenzel

Name:

 

Robert Wenzel

Title:

 

Chief Financial Officer

Aisling Capital III, L.P.

888 Seventh Avenue, 12th Floor

New York, NY 10106

Attn: Steve Elms

Fax: 212 651 6379

Email: selms@aislingcapital.com

and

Aisling Capital III, L.P.

888 Seventh Avenue, 12th Floor

New York, NY 10106

Attn: Chief Financial Officer

Fax: 212 651 6379

Email: rwenzel@aislingcapital.com

with a copy (which does not constitute notice) to:

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173-1922

Attn: Todd Finger

Fax: 212 547 5444

Email: tfinger@mwe.com

[Signature Page to Tender and Support Agreement]

 



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholders

  

Shares of Company Common Stock

  

Company Stock Options

Aisling Capital III, LP

   2,038,920    N/A

 